Citation Nr: 0832230	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

4.  Entitlement to an effective date earlier than July 11, 
2007 for the grant of service connection for right ear 
hearing loss.

5.  Entitlement to an initial compensable rating for left ear 
hearing loss, prior to July 11, 2007.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the RO 
in Muskogee, Oklahoma, which, in pertinent part, granted 
service connection for diabetes mellitus, type 2, with an 
initial 20 percent rating and left ear hearing loss, with an 
initial noncompensable rating, and denied service connection 
for right ear hearing loss and entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.  

The Board remanded this case in April 2006.  While on remand, 
service connection for right ear hearing loss was granted in 
a July 2007 rating decision.  The case returns now for 
appellate consideration.

Evidence has been received by the Board in March 2008 
subsequent to the final consideration of the claim by the RO 
in August 2007.  The veteran, through his representative, has 
waived RO consideration of that evidence.  The Board may 
consider the appeal.  38 C.F.R. § 20.1304.

The issues of initial ratings for bilateral hearing loss, 
left ear hearing loss prior to July 11, 2007 and an earlier 
effective date than July 11, 2007 for service connection for 
right ear hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type 2, does not require 
insulin or regulation of activities and the veteran has had 
no ketoacidosis or hypoglycemic episodes and has no 
compensable complications.

2.  The competent medical evidence of record indicates that 
the veteran does not require the regular assistance of 
another to perform activities of daily living due to his 
service- connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for diabetes mellitus, type 2, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7319 (2007).

2.  The criteria for the award of special monthly 
compensation based on the need for regular aid and attendance 
have not been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 20 percent for his diabetes mellitus, type 2.  
For the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).  A 20 percent rating is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is assigned when the 
condition requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned when more than 
one daily injection of insulin is required with restricted 
diet, and regulation of activities (avoiding strenuous 
occupational and recreation activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2007). 

The veteran has had no hospitalizations for his diabetes, or 
episodes of ketoacidosis or hypoglycemic reactions.  The 
Board has reviewed the veteran's VA treatment records and can 
find no instance of any of these complications.  The 
veteran's representative has submitted a copy of the 
veteran's VA treatment records showing his blood glucose 
levels over the 2002 to 2005 period, but merely showing that 
the veteran has elevated glucose levels is proof that the 
veteran has diabetes, not that he has had ketoacidosis.  
Additionally, elevated glucose is the antithesis of 
hypoglycemia, which is low blood sugar.  See Dorland's 
Illustrated Medical Dictionary 894 (30th ed. 2003).  The 
veteran claimed that he had been hospitalized for diabetic 
complications, including going into a diabetic coma in 2002 
or 2003 during his July 2007 VA examination.  The Board notes 
that the veteran was actually hospitalized in 2002 for mental 
health problems and his diabetes was discovered during that 
hospitalization.  There is no record of diabetic coma or 
hospitalization specifically for diabetes.  Without evidence 
of ketoacidosis or hypoglycemic reactions, the criteria for 
ratings of 60 and 100 percent are not met.  See 38 C.F.R. 
§ 4.119, DC 7913.  

The only remaining rating available is a 40 percent rating 
for insulin, restricted diet and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) 
(the conjunctive "and" contained in Diagnostic Code 7913 
reflects that all criteria must be met to establish 
entitlement to a 40 percent rating); see also Melson v. 
Derwinski, 1 Vet. App. 334 (1991).  The Board has reviewed 
the veteran's complete file and notes that the veteran has 
never been placed on insulin.  He has received an oral 
hypoglycemic medication.  His diabetes is consistently 
described as noninsulin dependent.  The Board finds that the 
veteran is not insulin dependent.  Furthermore, the veteran 
has no medically required regulation of activities.  While 
not specifically addressed at the veteran's February 2003 or 
July 2007 VA examinations, the veteran has reported no 
impedance of his activities as a result of his diabetes and 
no regulation has been ordered in his VA treatment records.  
The criteria for a 40 percent rating have not been met.  See 
38 C.F.R. § 4.119, DC 7913.  

In sum, the Board concludes that the veteran's diabetes 
mellitus is no more than 20 percent disabling.  Based on all 
the evidence of record, the Board finds that the veteran has 
been able to maintain good control over his blood glucose 
level with oral hypoglycemic agents.  There is no competent 
evidence of ketoacidosis, hypoglycemic episodes or 
hospitalization.  Thus, his disability does not meet the 
criteria necessary to support a 40 percent, or higher, rating 
under DC 7913.  

The Board has also considered whether complications exist 
that merit separate evaluations or should be included in his 
symptoms for consideration under DC 7913.  As the Board noted 
in the April 2006 remand, on the VA examination in February 
2003, the veteran reported no history of tingling or 
numbness, sensory examination was intact, and the diagnosis 
was diabetes mellitus without complications.  VA treatment 
records dated from 2004 to 2005 show some complaints of 
numbness in the extremities, with a possible relationship to 
diabetes mellitus noted on occasion.  He was referred for 
neurology and podiatry consults while hospitalized in March 
2005, but the records were incomplete.  The veteran 
complained of numbness in his left arm and lower extremities.  
In reviewing the veteran's March 2005 treatment records, the 
veteran was suspected to have probable meralgia paresthetica 
which is seen in diabetic patients.  A November 2005 
treatment record disclosed 2+ pulses in the feet and normal 
sensation.  In view of the incomplete references to possible 
or suspected diabetic neuropathy, the Board instructed that 
complete records of his relevant treatment should be 
obtained, and an additional examination conducted.  

The veteran's 2003 to 2007 VA treatment records were 
obtained, though these are not particularly clear.  An April 
2004 treatment note indicates that the veteran had a normal 
neurological examination and a normal diabetic foot 
examination.  The next follow-up is a December 2004 
admission, which indicates that the veteran had peripheral 
neuropathy complaints as noted previously.  The veteran's 
March 2005 records contained the complaints of numbness noted 
above, but no further information as to the neurology 
consultation.  The remaining 2005 records do not show 
peripheral neuropathy and it is not listed among his ongoing 
medical conditions in June 2006.  The veteran did complain of 
hypoesthesia of the distal feet in November 2006, but had no 
complaints and no discernible symptoms by the time of his 
July 2007 VA examination.  The July 2007 examiner, following 
extensive evaluation of the veteran, concluded that the 
veteran did not have peripheral neuropathy of the upper or 
lower extremities.  

The Board finds that the evidence of neurological 
complications is too slight to warrant separate compensable 
evaluations.  His complaints have appeared and receded over 
the course of several years and no concrete diagnosis has 
been provided on direct examination.  For the aforementioned 
reasons, the veteran is appropriately compensated for his 
diabetes mellitus with an evaluation of 20 percent.

The Board has considered the rule of Fenderson, supra.  As 
the Board concludes that an initial rating beyond 20 percent 
is not warranted, the rule of Fenderson is not for 
application.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating for diabetes mellitus, type II.  The Board concludes 
that the criteria for a rating in excess of 20 percent are 
not met.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Aid and Attendance

Special monthly compensation (SMC) is a special statutory 
award in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule.  Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are 
governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 through 3.352.  SMC is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance (A&A).  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2007).

The following will be accorded consideration in determining 
the need for regular A&A: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a) (2007).  For the 
purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether the veteran is 
in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that 
at least one factor listed in § 3.352(a) must be present for 
a grant of special monthly pension based on need for aid and 
attendance).

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The Board denied entitlement to SMC based on 
housebound status in April 2006 and that decision is final.  
SMC based on housebound status will not be revisited here.

The veteran was homeless at the time that he filed his 
instant claims.  The veteran has since acquired a home in the 
country.  The veteran appears to drive himself to his 
periodic psychiatric treatment sessions and drove himself 
over 100 miles to a July 2007 VA examination.  The examiner 
noted that the veteran was not actually bedridden.  The 
veteran indicated at the examination that he wears bifocal 
glasses but has no other history of vision problems.  He was 
noted as able to ambulate and independently perform self-
care.  The veteran is able to travel beyond the premises of 
his home.  The veteran stated that he loses his balance 
sometimes, but does not know why.  The veteran lives with 
family and states that he works in the garden and tends 
chickens.  The veteran's examination also indicated that 
there was no weakness or lost function of the extremities.  
The examiner states that the veteran could protect himself 
from hazards or dangers incident to his daily environment.  
There is no indication, in short, that the veteran is 
bedridden from the July 2007 VA examination report.

In reviewing the veteran's VA treatment records, the evidence 
similarly does not show that the veteran is bedridden or has 
any of the limitations listed in 38 C.F.R. § 3.352(a).  He 
has no orthopedic or prosthetic appliances, no inability to 
keep himself clean or presentable or inability to dress or 
undress himself.  

As such, the Board finds that the preponderance of the 
evidence shows that veteran does not require the regular 
assistance of another to perform activities of daily living 
due to his service- connected disabilities.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Veterans Claims Assistance Act

With respect to the veteran's diabetes rating and SMC claims, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the veteran's diabetes 
mellitus claim, a letter dated in November 2002 satisfied the 
duty to notify provisions for a service connection claim, 
except notice of the degree of disability.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The RO 
provided additional notice in August 2005 which addressed the 
veteran's appeal of his initial diabetes rating and his SMC 
claim.  Although this letter was not sent prior to initial 
adjudication of the veteran's increased rating or SMC claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in August 2005, he was provided an 
opportunity to respond with additional argument and evidence 
on remand and the claims were readjudicated and a 
supplemental statement of the case (SSOC) was provided to the 
veteran in August 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The Board notes that, while the veteran's 
notice has not included effective date requirements, the 
veteran did not appeal that issue, despite the assistance of 
counsel.  The Board finds there is no error related to the 
claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination 
most recently in July 2007.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA as mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.


REMAND

The Board must remand the veteran's claims for an initial 
compensable rating for left ear hearing loss prior to July 
11, 2007, an initial compensable rating for bilateral hearing 
loss as of July 11, 2007 and an earlier effective date than 
July 11, 2007 for service connection for right ear hearing 
loss.

The veteran filed for service connection for bilateral 
hearing loss in 2002.  The RO granted the left ear hearing 
loss and denied the right ear.  While on remand from the 
Board, the RO granted service connection for right ear 
hearing loss in a July 2007 rating decision.  This action 
extinguished the Board's jurisdiction over the right ear 
hearing loss claim.  See Grantham v. Brown, 114 F. 3d 1156 
(Fed. Cir. 1997).  The veteran has submitted a January 2008 
Notice of Disagreement as to the effective date and initial 
rating of his bilateral service connected hearing loss.  The 
claims for an earlier effective date and compensable initial 
rating must be remanded to allow the RO to provide the 
veteran with a statement of the case (SOC) on these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, the issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

The grant of service connection for hearing loss of the right 
ear altered the veteran's service connected disabilities.  
Prior to July 11, 2007, the veteran had been solely service 
connected for left ear hearing loss.  Now he is service 
connected for bilateral hearing loss.  Under 38 C.F.R. 
§ 4.85, unilateral and bilateral hearing loss are rated 
differently.  As long as the veteran has a pending claim for 
an earlier effective date for service connection for right 
ear hearing loss, his left ear hearing loss prior to July 11, 
2007 and bilateral hearing loss as of July 11, 2007 are 
inextricably intertwined and must be remanded together.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).


Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with a statement of 
the case as to the issues of an earlier 
effective date for service connection for 
right ear hearing loss and an initial 
compensable rating for bilateral hearing 
loss.  The veteran should be informed that 
he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claims should not be certified 
to the Board.

2. Then, the RO should readjudicate the 
initial ratings claims for left ear and 
bilateral hearing loss on the merits.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


